DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on July 27, 2022 has been entered. Claims 1-20 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on April 28, 2022.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed July 27, 2022, with respect to the rejections of claims 1-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “the electronic device configured to receive user input from said user, said user input including a selection of the virtual models, desired positions of each of the individual selected virtual models, and desired orientations of each of the individual selected virtual models relative to the interactive vehicle model; and wherein the computer server and the electronic device are configured to communicate to: generate a customized vehicle design according to the selection of the virtual models, the desired positions, and the desired orientations; identify a compatible vehicle of the one or more vehicles that is compatible with the customized vehicle design; and reserve the compatible vehicle and removable components of the plurality of removable components corresponding to the selection of virtual models for said user for temporary access and operation” as the references only teach virtual vehicle customization regarding the changing of components and global manipulations of the vehicle model, however the references fail to disclose the specified orienting and positioning of individual modeled components of the vehicle and then subsequently providing a vehicle design associated with the user’s customized version for the purpose of having the components reserved for the user in conjunction with the remaining features of claim 1 regarding the vehicle component modification process.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 10, none of the cited prior art alone or in combination provides motivation to teach “the computer server and the electronic device are configured to communicate to generate a customized vehicle design according to user selection of the virtual models; at least one of the computer server and the electronic device is configured to determine if the customized vehicle design is feasible; and determining if the customized vehicle design is feasible includes determining if a current draw of the removable components of the plurality of removable components corresponding to the user selection of the virtual models would exceed a maximum current” as the references only teach virtual vehicle customization regarding the changing of components, global manipulations of the vehicle model and determining design safety, however the references fail to disclose the positioning of individual modeled components of the vehicle and determination of design feasibility with respect to the aspect of current analysis in conjunction with the remaining limitations of claim 10.
In regards to dependent claims 2-9 and 11-20, these claims depend from allowed base claims 1 and 10, and thus are allowed based on the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2011/0137758 A1 – Reference is of particular relevance to the application as it discloses an electronic system for the customization, visualization, integration, purchase, and acquisition of a vehicle from a vehicle manufacturer.
US 2014/0207338 A1 – Reference is of particular relevance to the application as it discloses devices, systems, and techniques provided for customization a vehicle and the interior thereof based at least on customization themes associated with an occupant of the vehicle and/or the vehicle. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619